DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 1, the term “large” lacks basis for comparison.
Claim 6, lines 4-6, the paragraph “wherein, after the reductant supply unit perform reduction to applying the hydrogen plasma onto the titanium layer during an initial movement in the first direction in relation to the substrate” is unclear because there is no indication what occurs “after”.
Claim 9, line 3, “the titanium” lacks antecedent basis.  It is suggested to write this as “the titanium layer”.
Allowable Subject Matter
Claims 4-5, 7, 8, 10 are allowed.

Claims 1-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 6 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-3 are allowable over the prior art of record does not teach the claimed subject matter including reducing the titanium layer by spraying a reductant gas and a purge gas onto the titanium layer while moving in a first direction in relation to the substrate and exhausting the reductant gas and the purge gas, the reductant gas containing a hydrogen gas; and forming graphene by spraying a reactant gas and the purge gas onto the titanium layer while moving in a second direction opposite to the first direction and exhausting the reactant gas and the purge gas, the reactant gas containing a graphene source.
	Claims 4-5, 7, 8 , 10 are allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including a sputtering unit and an injector, the sputtering unit configured to form a titanium layer by depositing the titanium layer onto a surface of a substrate, the injector configured to grow graphene on the titanium layer, wherein the injector comprises: a reductant supply unit configured to supply a reductant gas to the substrate, the reductant gas containing a hydrogen gas (H.sub.2); a reactant supply unit configured to supply a reactant gas to the substrate, the reactant gas containing a graphene source; a purge supply unit arranged between the reductant supply unit and the reactant supply unit, the purge supply unit configured to supply a purge gas to the substrate; and an exhaust unit configured to exhaust gases from the substrate, and wherein the injector is configured to spray the reductant gas and the purge gas onto the titanium layer while moving in a first direction in relation to the substrate, and wherein the injector is configured to spray the reactant gas and the purge gas onto the titanium layer while moving in a second direction opposite to the first direction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
October 27, 2022